Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-9, 18-24 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Zhang et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166526 A1) in view of Futaki et al. (US 2021/0410021 A1), and in further view of Zhang et al. (US 2020/0323016 A1).
Consider claims 1 and 21, Xu et al. show and disclose a method in a base station central unit (CU) coupled to one or more base station distributed units (DUs), the method comprising {A base station central unit (CU) coupled to one or more base station distributed units (DUs), the base station CU comprising processing hardware and configured to; A method in a base station distributed unit (DU) coupled to a base station central unit (CU)} ([fig. 3]): transmitting, by the processing hardware to a base station DU a request to establish a context for a UE, the request including cell configuration information or handover preparation information (the CU decides to initiate a handover for the UE; A target cell of the handover is in another DU; The CU decides to perform a normal handover or a makebefore-break (MBB) handover; CU sends a radio bearer configuration message to a target DU (T-DU), to request the T-DU to establish UE context and configure a radio bearer for the UE [paragraphs 439-443]); receiving, by the processing hardware from the base station DU, a response to the request (T-DU configures resources; T-DU sends a radio bearer configuration response message to the CU [paragraphs 455-458]); and generating, by the processing hardware, a command for the UE to reconfigure a radio connection (sending the RRC connection re-configuration message to the S-DU; the DU sends the RRC message received to the UE [fig. 7 (604, 605)33, paragraphs 464-475]).
However, Xu et al. fail to specifically disclose that the response including a reconfiguration with synchronization indication.
In the same field of endeavor, Futaki et al. show and disclose the response including a reconfiguration with synchronization indication (F1AP message may be a UE CONTEXT SETUP REQUEST message (see FIG. 11) or a UE CONTEXT MODIFICATION REQUEST message; wherein the UE Context Modification Response message includes a DU to CU RRC Information information element (IE) containing a Cell Group Config IE, and the first information element is contained in the Cell Group Config IE. [paragraph 76, claim 19, claim 21]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include cell group configuration information with regards to UE context in a distributed unit system as taught by Futaki et al. in the system of Xu et al, in order to perform handovers and data forwarding within and between systems.
However, Xu et al., as modified by Futaki et al., fail to specifically disclose generating, by the processing hardware based on the response including a reconfiguration with synchronization indication, a command for the UE to reconfigure a radio connection.
In the same field of endeavor, Zhang et al. show and disclose generating, by the processing hardware based on the response including a reconfiguration with synchronization indication, a command for the UE to reconfigure a radio connection (CU sends layer 2 reset indication information or synchronization reconfiguration indication information to the DU through one indication bit in a UE context modification message, or through a UE movement instruction message; receiving synchronization configuration parameter information sent by the DU; synchronization configuration parameter information may be carried in a response message sent by the DU to the CU, for subsequent use by the UE; generating an RRC reconfiguration message based on the synchronization configuration parameter information [paragraphs 38-49]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to generate a reconfiguration message for handover based on reconfiguration with synchronization parameters as taught by Zhang et al. in the system of Xu et al, as modified by Futaki et al., in order to forward to a UE to perform handovers/reconfiguration.
Consider claim 19, and as applied to claim 1 above, Xu et al. show and disclose the claimed invention except wherein the reconfiguration with synchronization indication is a cellGroupConfig IE.
In the same field of endeavor, Futaki et al. show and disclose wherein the reconfiguration with synchronization indication is a cellGroupConfig IE (F1AP message may be a UE CONTEXT SETUP REQUEST message (see FIG. 11) or a UE CONTEXT MODIFICATION REQUEST message; wherein the UE Context Modification Response message includes a DU to CU RRC Information information element (IE) containing a Cell Group Config IE, and the first information element is contained in the Cell Group Config IE. [paragraph 76, claim 19, claim 21]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include cell group configuration information with regards to UE context in a distributed unit system as taught by Futaki et al. in the system of Xu et al, in order to perform handovers and data forwarding within and between systems.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (US 2019/0166526 A1) and Futaki et al. (US 2021/0410021 A1), in view of Zhang et al. (US 2020/0323016 A1), and in further view of Paladugu et al. (US 2019/0253945 A1).
Consider claim 2, and as applied to claim 1 above, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., shows and discloses the claimed invention except wherein the transmitting the request to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes handover preparation information, and wherein the receiving the reconfiguration with synchronization indication is in response to the UE Context Setup Request message and included in a UE Context Setup Response message.
In the same field of endeavor, Paladugu et al. show and disclose wherein the transmitting the request to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes handover preparation information (CU 1002 sends a UE context setup request to target BS 110-2; CU 1002 may send the UE context setup request to indicate to target BS 110-2 that UE 120 is to be handed over to target BS 110-2 during a dual connectivity handover procedure [paragraph 126]), and wherein the receiving the reconfiguration with synchronization indication is in response to the UE Context Setup Request message and included in a UE Context Setup Response message (target BS 110-2 sends a UE context setup response; target BS 110-2 may send the UE context setup response to indicate cell group configuration information of target BS 110-2 (e.g., a SCG configuration information and/or MCG configuration information) [paragraph 126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a context setup for handover preparation as taught by Paladugu et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to perform handovers.

Claims 3, 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (US 2019/0166526 A1) and Futaki et al. (US 2021/0410021 A1), in view of Zhang et al. (US 2020/0323016 A1), and in further view of Park et al. (US 2019/0215726 A1).
Consider claim 3, and as applied to claim 1 above, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., shows and discloses the claimed invention except wherein transmitting the indication to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes cell group configuration information, and wherein the receiving the reconfiguration with synchronization indication is in response to the UE Context Setup Request message and included in a UE Context Setup Response message.
In the same field of endeavor, Park et al. show and disclose wherein transmitting the indication to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes cell group configuration information (The base station CU may send a first message, such as an F1 message; the first message may comprise one or more of: a wireless device (e.g., UE) context setup request message, a wireless device (e.g., UE) context modification request message, a wireless device (e.g., UE) context modification confirm message, and/or the like; The first message may comprise cell group information (E.g., CG-ConfigInfo) [paragraph 214]), and wherein the receiving the reconfiguration with synchronization indication is in response to the UE Context Setup Request message and included in a UE Context Setup Response message (base station DU may send a response message (e.g., an F1 response message) to the base station CU, for example, after or in response to receiving the first message (e.g., the F1 message); response message may comprise one or more of a list of bearers setup (e.g., which may comprise the first bearer), a list of bearers failed to be setup, an identifier of the wireless device, and/or the like. [paragraph 215]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a context setup for cell group information as taught by Park et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to configure cells for UEs.
Consider claim 8, and as applied to claim 1 above, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., shows and discloses the claimed invention except wherein the cell configuration information is a CG-Configlnfo information element (IE).
In the same field of endeavor, Park et al. show and disclose wherein the cell configuration information is a CG-Configlnfo information element (IE) (The base station CU may send a first message, such as an F1 message; the first message may comprise one or more of: a wireless device (e.g., UE) context setup request message, a wireless device (e.g., UE) context modification request message, a wireless device (e.g., UE) context modification confirm message, and/or the like; The first message may comprise cell group information (E.g., CG-ConfigInfo) [paragraph 214]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a context setup for cell group information as taught by Park et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to configure cells for UEs.
Consider claim 9, and as applied to claim 1 above, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., shows and discloses the claimed invention except including transmitting the cell configuration information in a CU to DU RRC Information IE.
In the same field of endeavor, Park et al. show and disclose including transmitting the cell configuration information in a CU to DU RRC Information IE (The bearer configuration parameters may be included in a CU To DU RRC Information IE; CU To DU RRC Information IE may further comprise RRC parameters determined by the base station CU for the wireless device and/or provided by the wireless device [paragraph 219]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide configuration parameters in a context request/modification message as taught by Park et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to configure cells for UEs.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Xu et al. (US 2019/0166526 A1) and Futaki et al. (US 2021/0410021 A1), in view of Zhang et al. (US 2020/0323016 A1), and in further view of Wang et al. (US 2020/0154498 A1).
Consider claim 6, and as applied to claim 1 above, Xu et al. show and disclose the claimed invention except wherein the base station CU and the base station DU operate as a secondary node (SN) to support, with a master node (MN), dual connectivity (DC) at the UE.
In the same field of endeavor, Futaki et al. show and disclose wherein the base station CU and the base station DU operate as a secondary node (SN) to support, with a master node (MN), dual connectivity (DC) at the UE (gNB-CU 1 and the gNB-DU 2 provides the UE 3 with a primary cell (PCell) 10 and a secondary cell (SCell) 20; UE 3 may be simultaneously connected to a plurality of base stations (i.e., Master gNB (MgNB) and Secondary gNB (SgNB) or Master Node (MN) and Secondary Node (SN)) for dual connectivity; the gNB-CU 1 and the gNB-DU 2 shown in FIG. 1 may be a CU and a DU of the MgNB [paragraph 51]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include provide primary/secondary cells/nodes with a Master Node as taught by Futaki et al. in the system of Xu et al, in order to provide dual connectivity for simultaneous communication.
However, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., fails to specifically disclose that the method further comprising: transmitting the command to the MN.
In the same field of endeavor, Wang et al. show and disclose transmitting the command to the MN (DU transmits a bearer setup response message to the SN-CP; CP transmits an SN setup response message to the MN; An MN transmits an RRC reconfiguration request to the UE, where this message contains configuration parameters of radio resources for the UE from the MN and/or the SN; [fig. 8 (805, 806, 809), paragraphs 208-222]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a setup response message to the MN to provide reconfiguration message to the UE as taught by Wang et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to provide dual connectivity.
Consider claim 7, the combination of Xu et al. and Futaki et al., as modified by Zhang et al. and Wang et al., shows and discloses the claimed invention as applied to claim 6 above, and in addition, Xu et al. further disclose the F1 establishment request message includes one or more pieces of the following information: a DU identity of the DU, a serving cell information list on the DU, and capability information of the DU ([paragraph 22]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (US 2019/0166526 A1) and Futaki et al. (US 2021/0410021 A1), in view of Zhang et al. (US 2020/0323016 A1), and in further view of Agrawal et al. (US 2013/0084864 A1).
Consider claim 20, and as applied to claim 1 above, the combination of Xu et al. and Futaki et al., as modified by Zhang et al., shows and discloses the claimed invention except wherein the handover preparation information is a HandoverPreparationlnfo IE.
In the same field of endeavor, Agrawal et al. show and disclose wherein the handover preparation information is a HandoverPreparationlnfo IE (An RRC at the source eNB prepares a Handover Preparation Info IE, including measurement configuration, which is sent to the target eNB in an X2 Handover Request message [paragraph 51]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include Handover Preparation Info IE in a handover request as taught by Agrawal et al. in the system of Xu et al, and Futaki et al., as modified by Zhang et al., in order to manage handovers.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166526 A1) in view of Futaki et al. (US 2021/0410021 A1).
Consider claim 21, Xu et al. show and disclose A method in a base station distributed unit (DU) coupled to a base station central unit (CU) ([fig. 3]): the method comprising: receiving, by the processing hardware from the base station CU, a request to establish a context for a UE, the request including cell configuration information or handover preparation information (the CU decides to initiate a handover for the UE; A target cell of the handover is in another DU; The CU decides to perform a normal handover or a makebefore-break (MBB) handover; CU sends a radio bearer configuration message to a target DU (T-DU), to request the T-DU to establish UE context and configure a radio bearer for the UE [paragraphs 439-443]); in response to determining that the request includes the configuration information or handover preparation information, including a cell group configuration for the UE; and transmitting, by the processing hardware to the base station CU, a response to the request (T-DU configures resources; T-DU sends a radio bearer configuration response message to the CU; sending the RRC connection re-configuration message to the S-DU; the DU sends the RRC message received to the UE [fig. 7 (604, 605)33, paragraphs 455-458, 464-475]).
However, Xu et al. fail to specifically disclose that the response including the cell group configuration.
In the same field of endeavor, Futaki et al. show and disclose the response including a reconfiguration with synchronization indication (F1AP message may be a UE CONTEXT SETUP REQUEST message (see FIG. 11) or a UE CONTEXT MODIFICATION REQUEST message; wherein the UE Context Modification Response message includes a DU to CU RRC Information information element (IE) containing a Cell Group Config IE, and the first information element is contained in the Cell Group Config IE [paragraph 76, claim 19, claim 21]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include cell group configuration information with regards to UE context in a distributed unit system as taught by Futaki et al. in the system of Xu et al, in order to perform handovers and data forwarding within and between systems.
Consider claim 23, and as applied to claim 21 above, Xu et al. show and disclose the claimed invention except wherein the reconfiguration with synchronization indication is a cellGroupConfig IE.
In the same field of endeavor, Futaki et al. show and disclose wherein the reconfiguration with synchronization indication is a cellGroupConfig IE (F1AP message may be a UE CONTEXT SETUP REQUEST message (see FIG. 11) or a UE CONTEXT MODIFICATION REQUEST message; wherein the UE Context Modification Response message includes a DU to CU RRC Information information element (IE) containing a Cell Group Config IE, and the first information element is contained in the Cell Group Config IE. [paragraph 76, claim 19, claim 21]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include cell group configuration information with regards to UE context in a distributed unit system as taught by Futaki et al. in the system of Xu et al, in order to perform handovers and data forwarding within and between systems.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166526 A1) in view of Futaki et al. (US 2021/0410021 A1), and in further view of Park et al. (US 2019/0215726 A1).
Consider claim 22, and as applied to claim 21 above, Xu et al., as modified by Futaki et al., show and disclose the claimed invention except wherein the cell configuration information is a CG-Configlnfo information element (IE).
In the same field of endeavor, Park et al. show and disclose wherein the cell configuration information is a CG-Configlnfo information element (IE) (The base station CU may send a first message, such as an F1 message; the first message may comprise one or more of: a wireless device (e.g., UE) context setup request message, a wireless device (e.g., UE) context modification request message, a wireless device (e.g., UE) context modification confirm message, and/or the like; The first message may comprise cell group information (E.g., CG-ConfigInfo) [paragraph 214]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request a context setup for cell group information as taught by Park et al. in the system of Xu et al, as modified by Futaki et al., in order to configure cells for UEs.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166526 A1) in view of Futaki et al. (US 2021/0410021 A1), and in further view of Agrawal et al. (US 2013/0084864 A1).
Consider claim 24, and as applied to claim 21 above, Xu et al., as modified by Futaki et al., show and disclose the claimed invention except wherein the handover preparation information is a HandoverPreparationlnfo IE.
In the same field of endeavor, Agrawal et al. show and disclose wherein the handover preparation information is a HandoverPreparationlnfo IE (An RRC at the source eNB prepares a Handover Preparation Info IE, including measurement configuration, which is sent to the target eNB in an X2 Handover Request message [paragraph 51]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include Handover Preparation Info IE in a handover request as taught by Agrawal et al. in the system of Xu et al, as modified by Futaki et al., in order to manage handovers.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641